DETAILED ACTION
This action is responsive to the application filed on 07/25/2022. Claims 16-35 are pending in the case. Claims 16, 28 and 35 are independent. Claims 1-15 have been canceled. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendments are sufficient to overcome the rejections of Claims 19, 27 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the previous Office Action. Therefore, the corresponding rejections are withdrawn.

Claim Objections
Claims 16-19, 21, 23 and 25-28 objected to because of the following informalities:
Claim 16 has been amended to recite, “at least one non-transitory memory…” in line 3 of the claim. Line 5 of Claim 16 recites, “the at least one memory…”. Claims 17-19, 21, 23 and 25-27 also have been amended to recite, “the at least one memory”. For consistency, Examiner suggests amending the latter recitations of “the at least one memory” to read, “the at least one non-transitory memory”.

Claims 16 and 28 recite, “provide a first control area, corresponding to the interactive object, in response to the interaction object being added to the interactive object queue,” (emphasis added). This appears to be an inadvertent typographical error. For examination purposes, Examiner assumes the limitation to recite, “provide a first control area, corresponding to the interactive object, in response to the interactive object being added to the interactive object queue,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-26 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al. (US 20170109936 A1, cited in previous Office Action), hereinafter Powderly, in view of Bennett et al. (US 20140002444 A1, cited in previous Office Action), hereinafter Bennett.

Regarding Claim 16, Powderly teaches:
An apparatus comprising: at least one processor; and (hardware computer processors [0328])
at least one non-transitory memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: (Code modules or any type of data may be stored on any type of non-transitory computer-readable medium, such as physical computer storage including hard drives, solid state memory, random access memory (RAM), read only memory (ROM), optical disc, volatile or non-volatile storage, combinations of the same and/or the like [0330])
add an interactive object to an interactive object queue in response to a user indication to add the interactive object to the interactive object queue, (identify interactable objects in the user's FOR. The interactable objects may be stored, for example, in a remote data repository 280 (shown in FIG. 2) using a data structure such as an array. The interactable objects in the user's FOR can be a subset of all objects in the user's FOR. [0167], identify interactable objects in the user's FOV based on the user's direction of gaze... the interactable objects in the user's FOV may be referred to as selectable objects. The wearable system can store the selectable objects in an array using the positions of the selectable objects [0169])
wherein the interactive object comprises a virtual object; (virtual object [0166] FIG. 12 schematically illustrates an example of virtual objects in a field of view (FOV) and virtual objects in a field of regard (FOR) [0102])

Powderly further teaches:
the wearable system can determine whether the user wants to initiate a selection event on an object in the user's FOV. The wearable system can make such determinations based on a variety of indications, such as, e.g., gazing at an object for an extended period of time, user's head pose such as nodding, or input from the user input device, alone or in combination. If the wearable system receives an indication that the user wants to select an object, the wearable system may allow the user to interact with selectable objects using various hand gestures described herein. [0173]; and
the user may decide to initiate a selection event on the target interactable object. The selection event can be initiated using the poses and gestures described herein [0184].

However, Powderly may not explicitly disclose:
provide a first control area, corresponding to the interactive object, in response to the interaction object being added to the interactive object queue, wherein the first control area is accessible to the user;
determine whether the user is at least partially within the first control area; and
provide feedback to the user in response to determining that the user is at least partially within the first control area.

Bennett teaches:
add an interactive object to an interactive object queue… (at least one virtual feature being in a display field of view of the near-eye, AR display [0133] wearer of a near-eye, AR display in the environment may see a virtual object or other virtual feature when outside of the one or more boundaries of an interaction zone. [0112] notifications from the scene mapping engine 306 identify the positions of virtual and real objects at least in the display field of view [0066] Virtual data engine 195 processes virtual objects and registers the 3D position and orientation of virtual objects or imagery in relation to one or more coordinate systems, for example in display field of view coordinates or in the view independent 3D map coordinates [0103])
wherein the interactive object comprises a virtual object; (a virtual feature data record 420 which includes identifier 402 for the virtual feature as well as a location identifier 422 for the virtual data of the virtual feature. For example, for a virtual object, the virtual data may include an object physical properties data set 320N for the virtual object [0114], For example, a virtual feature may be an object like a basket which has real environment compatibility criteria of a horizontal surface of certain dimensions to support the basket bottom. [0117])
provide a first control area, corresponding to the interactive object, (application automatically selects one or more interaction zone candidates based on one or more real environment features identified by the (3D) mapping satisfying real environment compatibility criteria for each candidate… one or more interaction zones which satisfy zone compatibility criteria for configuration within the AR environment from the one or more candidates are automatically selected [0132], at least one virtual feature of at least one of the selected interaction zones [0133] an interaction zone data record 400 which includes examples of data which may be associated with an interaction zone. The data fields include an identifier 401 for the interaction zone which may be used by the application in locating the data associated with the interaction zone. Also included is a respective identifier 402 for each virtual feature associated with the interaction zone. [0110])
in response to the interaction object being added to the interactive object queue, (at least one virtual feature of at least one of the selected interaction zones is displayed responsive to application execution criteria and the at least one virtual feature being in a display field of view of the near-eye, AR display... In another example, the application execution criteria may indicate at least one virtual feature of an interaction zone may be displayed if viewed by a near-eye display device positioned outside the interaction zone, for example so a user can identify where the zone is in order to move toward it. [0133] notifications from the scene mapping engine 306 identify the positions of virtual and real objects at least in the display field of view [0066] Virtual data engine 195 processes virtual objects and registers the 3D position and orientation of virtual objects or imagery in relation to one or more coordinate systems, for example in display field of view coordinates or in the view independent 3D map coordinates [0103])
wherein the first control area is accessible to the user; (assigning any activation criteria selected for any of the selected one or more interaction zones for satisfying the application's adaptive AR environment criteria... the 3D mapping is updated with 3D space position data for the one or more interaction zones selected for configuration in the AR environment [0132], at least one virtual feature of at least one of the selected interaction zones is displayed responsive to application execution criteria and the at least one virtual feature being in a display field of view of the near-eye, AR display... In another example, the application execution criteria may indicate at least one virtual feature of an interaction zone may be displayed if viewed by a near-eye display device positioned outside the interaction zone, for example so a user can identify where the zone is in order to move toward it. [0133])
determine whether the user is at least partially within the first control area; and (it is determined that at least one user body part has made entry into an interaction zone based on data captured by a capture device of the near-eye, AR display and a 3D mapping of the AR environment [0134])
provide feedback to the user in response to determining that the user is at least partially within the first control area. (the change of one or more virtual features associated with the interaction zone may be display of at least one virtual feature performing at least one action responsive to the at least one user physical action… the displayed change may be a change in the appearance of the virtual feature. An example of this would be a color change or highlighting [0135])

Given that Powderly teaches:
the wearable system can determine whether the user wants to initiate a selection event on an object in the user's FOV. The wearable system can make such determinations based on a variety of indications, such as, e.g., gazing at an object for an extended period of time, user's head pose such as nodding, or input from the user input device, alone or in combination. If the wearable system receives an indication that the user wants to select an object, the wearable system may allow the user to interact with selectable objects using various hand gestures described herein. (Powderly [0173]); and
the user may decide to initiate a selection event on the target interactable object. The selection event can be initiated using the poses and gestures described herein (Powderly [0184]); and
that the various processes, blocks, states, steps, or functionalities can be combined, rearranged, added to, deleted from, modified, or otherwise changed from the illustrative examples provided herein (Powderly [0331]), and
Bennett teaches:
that notifications from the scene mapping engine 306 identify the positions of virtual and real objects at least in the display field of view (Bennett [0066]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adding of an interactive object to an interactive object queue in response to a user indication to add the interactive object to the queue and receiving an interaction input from the user for interacting with the interactive object, and determinations of selection events based on a variety of indications, such as, e.g., gazing at an object for an extended period of time, user's head pose such as nodding, input from the user input device, or hand gestures of Powderly to include provide a first control area, corresponding to the interactive object, in response to the interaction object being added to the interactive object queue, wherein the first control area is accessible to the user; determine whether the user is at least partially within the first control area; and provide feedback to the user in response to determining that the user is at least partially within the first control area, as taught by Bennett.

One would have been motivated to make such a modification to provide a consistent, quality experience when using an application regardless of upon which type of computer device the application is executing (Bennett ¶ [0002]).

Regarding Claim 17, the rejection of Claim 16 is incorporated.
Powderly teaches:
wherein the adding the interactive object to the interactive object queue comprises the at least one memory and the computer program code are configured to with the at least one processor, cause the apparatus to: determine a user gaze towards the interactive object, wherein the user gaze is the user indication. (identify interactable objects in the user's FOV based on the user's direction of gaze... the interactable objects in the user's FOV may be referred to as selectable objects. The wearable system can store the selectable objects in an array using the positions of the selectable objects [0169])

Regarding Claim 18, the rejection of Claim 17 is incorporated.
Powderly teaches:
wherein the determining the user gaze comprises the at least one memory and the computer program code are configured to with the at least one processor, cause the apparatus to determine at least one of whether: (identify interactable objects in the user's FOV based on the user's direction of gaze... the interactable objects in the user's FOV may be referred to as selectable objects. The wearable system can store the selectable objects in an array using the positions of the selectable objects [0169])
the interactive object is in a field of vision of the user for at least a first threshold time period, or (Within the FOR 1200, the portion of the world that a user perceives at a given time is referred to as the FOV 1250 (e.g., the FOY 1250 may encompass the portion of the FOR that the user is currently looking toward). [0105], the target interactable object may be the object that collides with the user's direction of gaze. The wearable system can identify the target interactable object and assign a visible focus indicator to the target interactable object based on an extended gaze towards a direction (e.g., the focus indicator is assigned to the target object if the user looks at the object for longer than a threshold time) [0129])
a distance between the user and the interactive object is lower than a first threshold distance. (The index of each stored object, wherein applicable, may be determined, for example, by the location of the object. For example, the data structure may index the objects by a single coordinate such as the object's distance from a fiducial position (e.g., how far to the left or right of the fiducial position, how far from the top or bottom of the fiducial position, or how far depth-wise from the fiducial position). The fiducial position may be determined based on the user's position (such as the position of the user's head). [0104], the wearable system can identify a group of virtual objects near the target interactable object based on the virtual object's distance from a fiducial position (such as the position of the target interactable object). The wearable system can reorganize the positions of these virtual objects based on the array index, a value in the x-y-z coordinate (shown in FIG. 6), or a distance from the target interactable object, etc. [0141])

Regarding Claim 19, the rejection of Claim 16 is incorporated.
Powderly teaches:
… wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: receive an interaction input from the user, wherein the interaction input is configured to cause interaction with the interactive object, (the wearable system can determine whether the user wants to initiate a selection event on an object in the user's FOV. The wearable system can make such determinations based on a variety of indications, such as, e.g., gazing at an object for an extended period of time, user's head pose such as nodding, or input from the user input device, alone or in combination. If the wearable system receives an indication that the user wants to select an object, the wearable system may allow the user to interact with selectable objects using various hand gestures described herein. [0173], the user may decide to initiate a selection event on the target interactable object. The selection event can be initiated using the poses and gestures described herein [0184])

Powderly may not explicitly disclose.
wherein a position of the first control area is determined based on the user's position,…
wherein the first control area is continuously accessible from a current position of the user, wherein the interaction input comprises an interaction input with respect to the first control area.

Bennett teaches:
wherein a position of the first control area is determined based on the user's position, (comfort criteria 438 for user physical characteristics may also be a basis for determining where to place an interaction zone in an augmented reality environment [0129] a position of a virtual object in the environment may be adjusted based on the user's height so that the virtual object appears in the augmented reality display 14 within a comfort range of the user's eye level. Such a comfort level may be determined based on empirical studies of comfortable eye and neck angles [0091], e.g. The TV 16 is selected for the helping hand zone as a player reaches to take items from a virtual helping hand 57, and there is free space in front of the TV for a user to stand in and reach the TV screen with a hand. Entry into an area illustrated by the dashed squares 60 and 56 are part of the activation criteria for these zones, and they are placed a distance from the TV at a comfortable reach distance for Joe [0139])
…
receive an interaction input from the user, wherein the interaction input is configured to cause interaction with the interactive object, (NUI input data is identified from data captured by a capture device of the near-eye, augmented reality display system indicating at least one user physical action by at least one body part of a user wearing the near-eye, augmented reality display system. In step 518, responsive to the at least one user physical action satisfying activation criteria for the interaction zone, the near-eye, AR display displays at least one change of one or more virtual features associated with the interaction zone [0135])
wherein the first control area is continuously accessible from a current position of the user, (comfort criteria 438 for user physical characteristics may also be a basis for determining where to place an interaction zone in an augmented reality environment [0128], assigning any activation criteria selected for any of the selected one or more interaction zones for satisfying the application's adaptive AR environment criteria... the 3D mapping is updated with 3D space position data for the one or more interaction zones selected for configuration in the AR environment [0132], In order for an action associated with the virtual feature to be performed, activation criteria is to be satisfied for the zone. In many examples, the activation criteria includes detection of entry into the space associated with the interaction zone of a near-eye AR display system like 8. [0112], Entry into an area illustrated by the dashed squares 60 and 56 are part of the activation criteria for these zones, and they are placed a distance from the TV at a comfortable reach distance for Joe. The real environment criteria for the helping hand defines a volume size corresponding to a size of the virtual helping hand 57 selected for a particular instance of an interaction zone. The mirror 34 is high by the comfort criteria for reaching for Joe's height and the table 32 obstacle in the path. However, the mirror 34 is at a comfortable gaze height for Joe, and the Q&A zone is activated by gaze. The helping hand and Q&A zones have flexible real environment criteria, and could have been placed on a wall or pop-up out of the floor or even been displayed in air space. The chair 42 could have been used for the helping hand 56 as well and been gaze activated too [0139])
wherein the interaction input comprises an interaction input with respect to the first control area. (NUI input data is identified from data captured by a capture device of the near-eye, augmented reality display system indicating at least one user physical action by at least one body part of a user wearing the near-eye, augmented reality display system. In step 518, responsive to the at least one user physical action satisfying activation criteria for the interaction zone, the near-eye, AR display displays at least one change of one or more virtual features associated with the interaction zone [0135])

Given that Powderly teaches:
the wearable system can continuously determine the user's current position as the user moves around (Powderly [0187]); and
that the various processes, blocks, states, steps, or functionalities can be combined, rearranged, added to, deleted from, modified, or otherwise changed from the illustrative examples provided herein (Powderly [0331]), and
Bennett teaches that notifications from the scene mapping engine 306 identify the positions of virtual and real objects at least in the display field of view (Bennett [0066]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adding of an interactive object to an interactive object queue in response to a user indication to add the interactive object to the queue and receiving an interaction input from the user, wherein the interaction input is configured to cause interaction with the interactive object, of Powderly to include wherein a position of the first control area is determined based on a position of the user, and wherein the first control area is continuously accessible from a current position of the user, wherein the interaction input comprises an interaction input with respect to the first control area, as taught by Bennett.

One would have been motivated to make such a modification to provide a consistent, quality experience when using an application regardless of upon which type of computer device the application is executing (Bennett ¶ [0002]).

Regarding Claim 20, the rejection of Claim 16 is incorporated.
Powderly may not explicitly disclose:
wherein the first control area does not overlap with at least one existing control area corresponding to at least one existing interactive object in the interactive object queue.

Bennett teaches:
wherein the first control area does not overlap with at least one existing control area corresponding to at least one existing interactive object in the interactive object queue. (One example of zone compatibility criteria is a spatial distance criteria between at least two interaction zones relative to size dimensions of the augmented reality environment. Another example of zone compatibility criteria effecting placement within the 3D AR environment is avoiding satisfaction of activation criteria for one zone also inadvertently satisfying another zone's activation criteria at the same time. For example, two gaze activated interaction zones are positioned to avoid sharing a gaze activation line of sight [0127], determining placement of two gaze activated interaction zones, one solution may be to use an alternative activation criteria option available for at least one of the zones. An optional step 508 comprises assigning any activation criteria selected for any of the selected one or more interaction zones for satisfying the application's adaptive AR environment criteria. The criteria may be quality of experience in nature such as avoiding using the same activation criteria for all zones if possible. The criteria may also be spatial distance related or size dimension related. There may not be enough space for having entry or a gesture be included in activation criteria for two neighboring zones, but if one uses gaze, both zones will fit in the space [0132])

Given that Powderly teaches that the various processes, blocks, states, steps, or functionalities can be combined, rearranged, added to, deleted from, modified, or otherwise changed from the illustrative examples provided herein (Powderly [0331]), and Bennett teaches that notifications from the scene mapping engine 306 identify the positions of virtual and real objects at least in the display field of view (Bennett [0066]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adding of an interactive object to an interactive object queue in response to a user indication to add the interactive object to the queue of Powderly to wherein the first control area does not overlap with at least one existing control area corresponding to at least one existing interactive object in the interactive object queue, as taught by Bennett.

One would have been motivated to make such a modification to provide a consistent, quality experience when using an application regardless of upon which type of computer device the application is executing (Bennett ¶ [0002]).

Regarding Claim 21, the rejection of Claim 16 is incorporated.
Powderly teaches:
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to remove at least one interactive object from the interactive object queue. (Within the FOR 1200, the portion of the world that a user perceives at a given time is referred to as the FOV 1250 (e.g., the FOV 1250 may encompass the portion of the FOR that the user is currently looking toward) [0105], when the user moves his body, head, or eyes, the user's FOV can change. In general, some objects will remain in the FOV, some objects will move from inside to outside of the FOV (and no longer be selectable), and other objects that were outside the FOV will move into the FOV (and become selectable). Accordingly, the wearable system can update the subgroup of interactable objects in the FOV based on the user's body, head, or eye pose [0108])

Regarding Claim 22, the rejection of Claim 21 is incorporated.
Powderly teaches:
wherein the at least one interactive object is removed when the user does not interact with the at least one interactive object for a second threshold time period. (Within the FOR 1200, the portion of the world that a user perceives at a given time is referred to as the FOV 1250 (e.g., the FOV 1250 may encompass the portion of the FOR that the user is currently looking toward) [0105], when the user moves his body, head, or eyes, the user's FOV can change. In general, some objects will remain in the FOV, some objects will move from inside to outside of the FOV (and no longer be selectable), and other objects that were outside the FOV will move into the FOV (and become selectable). Accordingly, the wearable system can update the subgroup of interactable objects in the FOV based on the user's body, head, or eye pose [0108])

Regarding Claim 23, the rejection of Claim 16 is incorporated.
Powderly teaches:
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to provide a visual representation of the interactive object to the user. (See FIG. 12, e.g. The user of the wearable system can perceive multiple objects in the FOV 1250, such as the object 1242, the object 1244, and a portion of the object 1230 [0105])

Bennett also teaches:
provide a visual representation of the interactive object to the user. (See FIG. 7A, e.g. A question and answer (Q&A) zone 35 for which Joe's display device is displaying a virtual question mark 36 as Joe is currently looking at it [0137])

Therefore, combining Powderly and Bennett would meet the claim limitations for the same reasons as set forth in Claim 16.
Regarding Claim 24, the rejection of Claim 23 is incorporated.
Powderly teaches:
wherein a size of the visual representation of the interactive object is increased when adding the interactive object to the interactive object queue. (the wearable system may change the positions of the virtual objects in the user's FOV... the wearable system can bring the distant objects closer…  the wearable system can change (increase or decrease) the size of the virtual object such that the virtual objects can fit the size of the user's FOV. [0138])

Regarding Claim 25, the rejection of Claim 16 is incorporated.
Powderly may not explicitly disclose:
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to provide a visual representation of the first control area to the user. 

Bennett teaches:
provide a visual representation of the first control area to the user. (the application may identify to Joe what are the interaction zones by giving him instructions on where to look. If Joe looks at the TV, he sees in looking through his display device 2 a virtual overlay 55 with a virtual helping hand 57 object which may be a 3D virtual object. If he looks at the ground, the squares may be highlighted in his display device 2 [0141] two nested "helping hand" interaction zones 60 and 56 which provide clues and other aids in answering questions posed by zone 35 [0137])

Given that Powderly teaches that the various processes, blocks, states, steps, or functionalities can be combined, rearranged, added to, deleted from, modified, or otherwise changed from the illustrative examples provided herein (Powderly [0331]), and Bennett teaches that notifications from the scene mapping engine 306 identify the positions of virtual and real objects at least in the display field of view (Bennett [0066]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adding of an interactive object to an interactive object queue in response to a user indication to add the interactive object to the queue of Powderly to include provide a visual representation of the first control area to the user, as taught by Bennett.

One would have been motivated to make such a modification to provide a consistent, quality experience when using an application regardless of upon which type of computer device the application is executing (Bennett ¶ [0002]).

Regarding Claim 26, the rejection of Claim 16 is incorporated.
Powderly teaches:
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to notify the user when the interactive object is added to the interactive object queue. (The wearable system can store the selectable objects in an array using the positions of the selectable objects. For example, the wearable system can index the selectable objects (and/or the interactable objects) based on the x-axis value (see e.g. x-y-z coordinate in FIG. 6). The wearable system can sort the objects based on the x-axis value and present the selectable objects from left to right in the user's FOV in a 1D or 2D view. [0169], the wearable system may change the positions of the virtual objects in the user's FOV... the wearable system can bring the distant objects closer…  the wearable system can change (increase or decrease) the size of the virtual object such that the virtual objects can fit the size of the user's FOV. [0138])

Regarding Claim 28, Powderly teaches:
A method comprising: adding an interactive object to an interactive object queue in response to a user indication to add the interactive object to the interactive object queue, (identify interactable objects in the user's FOR. The interactable objects may be stored, for example, in a remote data repository 280 (shown in FIG. 2) using a data structure such as an array. The interactable objects in the user's FOR can be a subset of all objects in the user's FOR. [0167], identify interactable objects in the user's FOV based on the user's direction of gaze... the interactable objects in the user's FOV may be referred to as selectable objects. The wearable system can store the selectable objects in an array using the positions of the selectable objects [0169])
wherein the interactive object comprises a virtual object; (virtual object [0166] FIG. 12 schematically illustrates an example of virtual objects in a field of view (FOV) and virtual objects in a field of regard (FOR) [0102])

Powderly further teaches:
the wearable system can determine whether the user wants to initiate a selection event on an object in the user's FOV. The wearable system can make such determinations based on a variety of indications, such as, e.g., gazing at an object for an extended period of time, user's head pose such as nodding, or input from the user input device, alone or in combination. If the wearable system receives an indication that the user wants to select an object, the wearable system may allow the user to interact with selectable objects using various hand gestures described herein. [0173]; and
the user may decide to initiate a selection event on the target interactable object. The selection event can be initiated using the poses and gestures described herein [0184].

However, Powderly may not explicitly disclose:
providing a first control area, corresponding to the interactive object, in response to the interaction object being added to the interactive object queue, wherein the first control area is accessible to the user;
determining whether the user is at least partially within the first control area; and
providing feedback to the user in response to determining that the user is at least partially within the first control area.

Bennett teaches:
adding an interactive object to an interactive object queue… (at least one virtual feature being in a display field of view of the near-eye, AR display [0133] wearer of a near-eye, AR display in the environment may see a virtual object or other virtual feature when outside of the one or more boundaries of an interaction zone. [0112] notifications from the scene mapping engine 306 identify the positions of virtual and real objects at least in the display field of view [0066] Virtual data engine 195 processes virtual objects and registers the 3D position and orientation of virtual objects or imagery in relation to one or more coordinate systems, for example in display field of view coordinates or in the view independent 3D map coordinates [0103])
wherein the interactive object comprises a virtual object; (a virtual feature data record 420 which includes identifier 402 for the virtual feature as well as a location identifier 422 for the virtual data of the virtual feature. For example, for a virtual object, the virtual data may include an object physical properties data set 320N for the virtual object [0114], For example, a virtual feature may be an object like a basket which has real environment compatibility criteria of a horizontal surface of certain dimensions to support the basket bottom. [0117])
providing a first control area, corresponding to the interactive object, (application automatically selects one or more interaction zone candidates based on one or more real environment features identified by the (3D) mapping satisfying real environment compatibility criteria for each candidate… one or more interaction zones which satisfy zone compatibility criteria for configuration within the AR environment from the one or more candidates are automatically selected [0132], at least one virtual feature of at least one of the selected interaction zones [0133] an interaction zone data record 400 which includes examples of data which may be associated with an interaction zone. The data fields include an identifier 401 for the interaction zone which may be used by the application in locating the data associated with the interaction zone. Also included is a respective identifier 402 for each virtual feature associated with the interaction zone. [0110])
in response to the interaction object being added to the interactive object queue, (at least one virtual feature of at least one of the selected interaction zones is displayed responsive to application execution criteria and the at least one virtual feature being in a display field of view of the near-eye, AR display... In another example, the application execution criteria may indicate at least one virtual feature of an interaction zone may be displayed if viewed by a near-eye display device positioned outside the interaction zone, for example so a user can identify where the zone is in order to move toward it. [0133] notifications from the scene mapping engine 306 identify the positions of virtual and real objects at least in the display field of view [0066] Virtual data engine 195 processes virtual objects and registers the 3D position and orientation of virtual objects or imagery in relation to one or more coordinate systems, for example in display field of view coordinates or in the view independent 3D map coordinates [0103])
wherein the first control area is accessible to the user; (assigning any activation criteria selected for any of the selected one or more interaction zones for satisfying the application's adaptive AR environment criteria... the 3D mapping is updated with 3D space position data for the one or more interaction zones selected for configuration in the AR environment [0132], at least one virtual feature of at least one of the selected interaction zones is displayed responsive to application execution criteria and the at least one virtual feature being in a display field of view of the near-eye, AR display... In another example, the application execution criteria may indicate at least one virtual feature of an interaction zone may be displayed if viewed by a near-eye display device positioned outside the interaction zone, for example so a user can identify where the zone is in order to move toward it. [0133])
determining whether the user is at least partially within the first control area; and (it is determined that at least one user body part has made entry into an interaction zone based on data captured by a capture device of the near-eye, AR display and a 3D mapping of the AR environment [0134])
providing feedback to the user in response to determining that the user is at least partially within the first control area. (the change of one or more virtual features associated with the interaction zone may be display of at least one virtual feature performing at least one action responsive to the at least one user physical action… the displayed change may be a change in the appearance of the virtual feature. An example of this would be a color change or highlighting [0135])

Given that Powderly teaches:
the wearable system can determine whether the user wants to initiate a selection event on an object in the user's FOV. The wearable system can make such determinations based on a variety of indications, such as, e.g., gazing at an object for an extended period of time, user's head pose such as nodding, or input from the user input device, alone or in combination. If the wearable system receives an indication that the user wants to select an object, the wearable system may allow the user to interact with selectable objects using various hand gestures described herein. (Powderly [0173]); and
the user may decide to initiate a selection event on the target interactable object. The selection event can be initiated using the poses and gestures described herein (Powderly [0184]); and
that the various processes, blocks, states, steps, or functionalities can be combined, rearranged, added to, deleted from, modified, or otherwise changed from the illustrative examples provided herein (Powderly [0331]), 
and Bennett teaches:
that notifications from the scene mapping engine 306 identify the positions of virtual and real objects at least in the display field of view (Bennett [0066]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adding of an interactive object to an interactive object queue in response to a user indication to add the interactive object to the queue and receiving an interaction input from the user for interacting with the interactive object, and determinations of selection events based on a variety of indications, such as, e.g., gazing at an object for an extended period of time, user's head pose such as nodding, input from the user input device, or hand gestures of Powderly to include providing a first control area, corresponding to the interactive object, in response to the interaction object being added to the interactive object queue, wherein the first control area is accessible to the user; determining whether the user is at least partially within the first control area; and providing feedback to the user in response to determining that the user is at least partially within the first control area, as taught by Bennett.

One would have been motivated to make such a modification to provide a consistent, quality experience when using an application regardless of upon which type of computer device the application is executing (Bennett ¶ [0002]).

Regarding Claim 29, the rejection of Claim 28 is incorporated.
Claim 29 are substantially the same as Claim 17 and are therefore rejected under the same rationale as above.

Regarding Claim 30, the rejection of Claim 29 is incorporated.
Claim 30 are substantially the same as Claim 18 and are therefore rejected under the same rationale as above.

Regarding Claim 31, the rejection of Claim 28 is incorporated.
Powderly may not explicitly disclose:
wherein a position of the first control area is determined based on a position of the user.

Bennett teaches:
wherein a position of the first control area is determined based on a position of the user. (comfort criteria 438 for user physical characteristics may also be a basis for determining where to place an interaction zone in an augmented reality environment [0129] a position of a virtual object in the environment may be adjusted based on the user's height so that the virtual object appears in the augmented reality display 14 within a comfort range of the user's eye level. Such a comfort level may be determined based on empirical studies of comfortable eye and neck angles [0091], e.g. The TV 16 is selected for the helping hand zone as a player reaches to take items from a virtual helping hand 57, and there is free space in front of the TV for a user to stand in and reach the TV screen with a hand. Entry into an area illustrated by the dashed squares 60 and 56 are part of the activation criteria for these zones, and they are placed a distance from the TV at a comfortable reach distance for Joe [0139])

Given that Powderly teaches that the various processes, blocks, states, steps, or functionalities can be combined, rearranged, added to, deleted from, modified, or otherwise changed from the illustrative examples provided herein (Powderly [0331]), and Bennett teaches that notifications from the scene mapping engine 306 identify the positions of virtual and real objects at least in the display field of view (Bennett [0066]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adding of an interactive object to an interactive object queue in response to a user indication to add the interactive object to the queue of Powderly to include wherein a position of the first control area is determined based on a position of the user, as taught by Bennett.

One would have been motivated to make such a modification to provide a consistent, quality experience when using an application regardless of upon which type of computer device the application is executing (Bennett ¶ [0002]).

Regarding Claim 32, the rejection of Claim 28 is incorporated.
Claim 32 are substantially the same as Claim 20 and are therefore rejected under the same rationale as above.

Regarding Claim 33, the rejection of Claim 28 is incorporated.
Claim 33 are substantially the same as Claim 21 and are therefore rejected under the same rationale as above.

Regarding Claim 34, the rejection of Claim 33 is incorporated.
Claim 34 are substantially the same as Claim 28 and are therefore rejected under the same rationale as above.

Regarding Claim 35, Powderly teaches:
A non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following: (Code modules or any type of data may be stored on any type of non-transitory computer-readable medium, such as physical computer storage including hard drives, solid state memory, random access memory (RAM), read only memory (ROM), optical disc, volatile or non-volatile storage, combinations of the same and/or the like [0330])
adding an interactive object to an interactive object queue in response to a user indication to add the interactive object to the interactive object queue, (identify interactable objects in the user's FOR. The interactable objects may be stored, for example, in a remote data repository 280 (shown in FIG. 2) using a data structure such as an array. The interactable objects in the user's FOR can be a subset of all objects in the user's FOR. [0167], identify interactable objects in the user's FOV based on the user's direction of gaze... the interactable objects in the user's FOV may be referred to as selectable objects. The wearable system can store the selectable objects in an array using the positions of the selectable objects [0169])
wherein the interactive object comprises a virtual object; (virtual object [0166] FIG. 12 schematically illustrates an example of virtual objects in a field of view (FOV) and virtual objects in a field of regard (FOR) [0102])

Powderly further teaches:
the wearable system can determine whether the user wants to initiate a selection event on an object in the user's FOV. The wearable system can make such determinations based on a variety of indications, such as, e.g., gazing at an object for an extended period of time, user's head pose such as nodding, or input from the user input device, alone or in combination. If the wearable system receives an indication that the user wants to select an object, the wearable system may allow the user to interact with selectable objects using various hand gestures described herein. [0173]; and
the user may decide to initiate a selection event on the target interactable object. The selection event can be initiated using the poses and gestures described herein [0184].

However, Powderly may not explicitly disclose:
providing a first control area, corresponding to the interactive object, in response to the interaction object being added to the interactive object queue, wherein the first control area is accessible to the user;
determining whether the user is at least partially within the first control area; and
providing feedback to the user in response to determining that the user is at least partially within the first control area.

Bennett teaches:
adding an interactive object to an interactive object queue… (at least one virtual feature being in a display field of view of the near-eye, AR display [0133] wearer of a near-eye, AR display in the environment may see a virtual object or other virtual feature when outside of the one or more boundaries of an interaction zone. [0112] notifications from the scene mapping engine 306 identify the positions of virtual and real objects at least in the display field of view [0066] Virtual data engine 195 processes virtual objects and registers the 3D position and orientation of virtual objects or imagery in relation to one or more coordinate systems, for example in display field of view coordinates or in the view independent 3D map coordinates [0103])
wherein the interactive object comprises a virtual object; (a virtual feature data record 420 which includes identifier 402 for the virtual feature as well as a location identifier 422 for the virtual data of the virtual feature. For example, for a virtual object, the virtual data may include an object physical properties data set 320N for the virtual object [0114], For example, a virtual feature may be an object like a basket which has real environment compatibility criteria of a horizontal surface of certain dimensions to support the basket bottom. [0117])
providing a first control area, corresponding to the interactive object, (application automatically selects one or more interaction zone candidates based on one or more real environment features identified by the (3D) mapping satisfying real environment compatibility criteria for each candidate… one or more interaction zones which satisfy zone compatibility criteria for configuration within the AR environment from the one or more candidates are automatically selected [0132], at least one virtual feature of at least one of the selected interaction zones [0133] an interaction zone data record 400 which includes examples of data which may be associated with an interaction zone. The data fields include an identifier 401 for the interaction zone which may be used by the application in locating the data associated with the interaction zone. Also included is a respective identifier 402 for each virtual feature associated with the interaction zone. [0110])
in response to the interaction object being added to the interactive object queue, (at least one virtual feature of at least one of the selected interaction zones is displayed responsive to application execution criteria and the at least one virtual feature being in a display field of view of the near-eye, AR display... In another example, the application execution criteria may indicate at least one virtual feature of an interaction zone may be displayed if viewed by a near-eye display device positioned outside the interaction zone, for example so a user can identify where the zone is in order to move toward it. [0133] notifications from the scene mapping engine 306 identify the positions of virtual and real objects at least in the display field of view [0066] Virtual data engine 195 processes virtual objects and registers the 3D position and orientation of virtual objects or imagery in relation to one or more coordinate systems, for example in display field of view coordinates or in the view independent 3D map coordinates [0103])
wherein the first control area is accessible to the user; (assigning any activation criteria selected for any of the selected one or more interaction zones for satisfying the application's adaptive AR environment criteria... the 3D mapping is updated with 3D space position data for the one or more interaction zones selected for configuration in the AR environment [0132], at least one virtual feature of at least one of the selected interaction zones is displayed responsive to application execution criteria and the at least one virtual feature being in a display field of view of the near-eye, AR display... In another example, the application execution criteria may indicate at least one virtual feature of an interaction zone may be displayed if viewed by a near-eye display device positioned outside the interaction zone, for example so a user can identify where the zone is in order to move toward it. [0133])
determining whether the user is at least partially within the first control area; and (it is determined that at least one user body part has made entry into an interaction zone based on data captured by a capture device of the near-eye, AR display and a 3D mapping of the AR environment [0134])
providing feedback to the user in response to determining that the user is at least partially within the first control area. (the change of one or more virtual features associated with the interaction zone may be display of at least one virtual feature performing at least one action responsive to the at least one user physical action… the displayed change may be a change in the appearance of the virtual feature. An example of this would be a color change or highlighting [0135])

Given that Powderly teaches:
the wearable system can determine whether the user wants to initiate a selection event on an object in the user's FOV. The wearable system can make such determinations based on a variety of indications, such as, e.g., gazing at an object for an extended period of time, user's head pose such as nodding, or input from the user input device, alone or in combination. If the wearable system receives an indication that the user wants to select an object, the wearable system may allow the user to interact with selectable objects using various hand gestures described herein. (Powderly [0173]); and
the user may decide to initiate a selection event on the target interactable object. The selection event can be initiated using the poses and gestures described herein (Powderly [0184]); and
that the various processes, blocks, states, steps, or functionalities can be combined, rearranged, added to, deleted from, modified, or otherwise changed from the illustrative examples provided herein (Powderly [0331]), 
and Bennett teaches:
that notifications from the scene mapping engine 306 identify the positions of virtual and real objects at least in the display field of view (Bennett [0066]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adding of an interactive object to an interactive object queue in response to a user indication to add the interactive object to the queue and receiving an interaction input from the user for interacting with the interactive object, and determinations of selection events based on a variety of indications, such as, e.g., gazing at an object for an extended period of time, user's head pose such as nodding, input from the user input device, or hand gestures of Powderly to include providing a first control area, corresponding to the interactive object, in response to the interaction object being added to the interactive object queue, wherein the first control area is accessible to the user; determining whether the user is at least partially within the first control area; and providing feedback to the user in response to determining that the user is at least partially within the first control area, as taught by Bennett.

One would have been motivated to make such a modification to provide a consistent, quality experience when using an application regardless of upon which type of computer device the application is executing (Bennett ¶ [0002]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Powderly and Bennett as applied to claim 16 above, and further in view of Thorsander et al. (US 20130227454 A1, cited in previous Office Action), hereinafter Thorsander.

Regarding Claim 27, Powderly teaches:
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: receive a rejection input from the user… and remove… at least one interactive object from the interactive object queue on receipt of the rejection input. (the user can interact with objects within his FOV using a variety of techniques, such as e.g. … moving the objects… or choosing a new set of selectable objects [0116] In some implementations, hand gestures may cause the AR system to update the list of selectable objects in the user's FOV. For example, in FIG. 12, when the user swipes rightward, the AR system can move the object 1210 into the user's FOV and move object 1230 out of the user's FOV. The AR system may also update the target interactable object based on the new group of selectable objects [0119])

While Powderly teaches receiving a rejection input and removing at least one interactive object from the interactive object queue on receipt of the rejection input, Powderly may not explicitly disclose:
receive a rejection input from the user within a third threshold time period after adding at least one interactive object to the interactive object queue; (emphasis added)

Thorsander teaches:
receive a rejection input from the user within a third threshold time period after (displaying an undo option selectable by a user of said device to undo the operation in relation to the selected item, wherein the undo option is displayed for a predetermined period of time [0017], the predetermined period of time commences once the device receives user input after the operation [0019], if the predetermined period of time expires and the undo option has not been activated, the undo option ceases to be displayed [0021] This `undo` option may be in the form of an undo button 835 contained within an `undo` container (or `widget`, which is a generic term for an element of a GUI) 830 or simply an undo button 835 on its own [0163], The `undo` option may be provided as some transition from the selected menu item itself to make it clear that the `undo` option that has appeared will undo the action that has just been initiated [0164], The undo option 830 may remain on the screen even after the user has begun interacting with the underlying screen and may only disappear after a minimum amount of time after the interaction has started. [0165])
adding at least one interactive object to… an] interactive object queue; and (after a content item 411 is marked, the user applies an action by pressing and releasing one of the shortcut icons on the sidebar 444… other actions performed from within the user interface [0162] one of the shortcut icons that may be available on the sidebar 444 is the `select more` or `multiple select` 470 icon. Selecting this icon can enable a `multiple select` mode, thus allowing for easier and more intuitive methods of selecting multiple content items [0177], the user has already selected two content items 1011 and 1013, and this selection may be indicated to the user by a graphical means, such as tick marks overlaying the content items and/or highlighting the selected items and/or greying out non-selected items [0179], The user can hold 1040 their finger on the last item of the selection as shown in state 1003, and drag 1050 it down to expand the selection. By dragging the user's finger down to a different area of the screen 1055, previously unselected content items 1013 and 1014 may be selected, as indicated in state 1004 where items 1011, 1012, 1023 and 1024 are selected content items. This expansion of the selection may also occur by holding on the first item in the selection and dragging upward [0180])
remove the at least one interactive object from the interactive object queue on receipt of the rejection input. (undo the operation in relation to the selected item [0017], reverse an operation they carried out [0018], cancel the selection and return to the underlying user interface [0182])

Given that Powderly teaches that the various processes, blocks, states, steps, or functionalities can be combined, rearranged, added to, deleted from, modified, or otherwise changed from the illustrative examples provided herein (Powderly [0331]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rejection input from the user of Powderly to be within a third threshold time period after adding at least one interactive object to the interactive object queue, as taught by Thorsander.

One would have been motivated to make such a modification because it allows the user to reverse an operation they carried out if that operation was performed unintentionally or if the user later changed their mind (Thorsander [0018]).

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
On pages 9-20 of the response, and with respect to Claims 16, 28 and 35, Applicant submits that the combination of Powderly et al. and Bennett et al., if appropriate, does not disclose or suggest adding an interactive object to an interactive object queue, where the interactive object comprises a virtual object, and providing a first control area in response to the interaction object being added to the interactive object queue.
Examiner respectfully disagrees, as detailed below.
On page 18 of the response, and with respect to independent claims 16, 28 and 35, Applicant submits:
“However, in Bennett et al., what is disclosed is identifying real objects in the field of view, identifying virtual objects in the field of view, and selecting an interaction zone for configuration in the augmented reality environment. There is no connection between identifying a virtual object and selecting the interaction zone; the selection of the interaction zone is performed automatically based on real environment features and compatibility criteria. In other words, the selection of the interaction zone is not disclosed or suggested to be in response to adding an interactive object, which is a virtual object, to an interactive object queue”

Examiner respectfully disagrees.
The independent claims require providing a first control area, corresponding to the interactive object, in response to the interactive object being added to the interactive object queue. The claims does not prohibit or preclude creating, generating or otherwise selecting the first control area before the interactive object is added to the interactive queue.
While Bennet may teach selection of the interaction zone performed automatically based on real environment features and compatibility criteria, Bennet also teaches the identification of virtual objects/virtual features in field of view a near-eye, AR display (i.e. adding add an interactive object to an interactive object queue), and when the virtual object/virtual feature is within the field of view, it is provided with an interaction zone that corresponds to the virtual object/feature (i.e. provide a first control area corresponding to the interactive object in response to the interaction object being added to the interactive object queue) (e.g. at least one virtual feature of at least one of the selected interaction zones is displayed responsive to application execution criteria and the at least one virtual feature being in a display field of view of the near-eye, AR display... In another example, the application execution criteria may indicate at least one virtual feature of an interaction zone may be displayed if viewed by a near-eye display device positioned outside the interaction zone, for example so a user can identify where the zone is in order to move toward it. Bennett [0133]). Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
On pages 18-19 of the response, and with respect to Claims 16, 28 and 35, Applicant submits:
While Powderly et al. discloses identifying interactable objects and storing them in a data structure, it would not be obvious for a person of ordinary skill in the art to combine Powderly et al. and Bennett et al. such that an interaction zone is provided in response to adding an interactable virtual object to a data structure based on a motivation of providing "a consistent, quality experience." In Bennett et al., whether or not an interaction zone is appropriate for a real-world environment depends on the real-world environment, not an interactive object that is a virtual object.

			Examiner respectfully disagrees.
As shown in the rejection above, Powderly teaches identifying interactable objects within a Field of View (FOV) based on the user’s direction gaze, and storing the objects in an array using the positions of the objects (Powderly [0169]). Bennett also identifies virtual objects within a field of view, and provides the virtual objects in the field of view an interaction zone corresponding to the virtual object. Bennett further teaches that, “[o]ne of the options may also be conforming in which the shape of the interaction zone conforms to a real object or a virtual object to which it is registered… As there may be multiple virtual features associated with an interaction zone which may be displayed at different times depending on which activity is performed within the zone, the shape of the zone may change to conform to different virtual features indicated to be displayed by the application.” Thus, Bennett is not limited to determining whether or not an interaction zone is appropriate for a real-world environment based on the real-world environment, and includes changing/conforming the interaction zone based on its corresponding virtual object/virtual feature.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation comes from the references themselves, as identified by Applicant, to provide a consistent, quality experience.
In regard to the dependent claims, the dependent claims are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (US 20130257692 A1) - Method and apparatus for ego-centric 2D Human computer interface including a processor generates a three dimensional interface with at least one virtual object, defines a stimulus of the interface, and defines a response to the stimulus. The stimulus is an approach to the virtual object with a finger or other end-effector to within a threshold of the virtual object. When the stimulus is sensed, the response is executed

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179